PER CURIAM.
We reverse the decision of the UAC. Its order rejected the referee’s finding of fact to the effect that claimant’s supervisor had instructed him to assist residents by lifting heavy packages for them. There was testimony in the record that, if believed by the referee, was sufficient to establish the fact in issue.
Although an agency may reject a hearing officer’s finding of fact after it has read the entire record, the record must disclose the complete absence of evidence to support the factual finding. Schumacher v. Dep’t of Professional Regulation, 611 So.2d 75 (Fla. 4th DCA 1992). The mere fact that UAC read the record in this case did not authorize the agency to disagree with a referee’s credibility detennination. Id.
REVERSED.
GUNTHER and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.